In this action of tort for personal injuries sustained by the minor plaintiff, and for consequential damages by his father, arising out of a motor vehicle accident, the plaintiffs have excepted to a number of rulings of the judge. The judge denied the plaintiffs’ motion filed two days after the trial to take exceptions nunc pro tune. This discretionary action of the judge was not error. The denials of the plaintiffs’ motion for a new trial and requests for rulings of law were entirely proper and, in any event, because the plaintiffs did not take exceptions to these actions they cannot now be heard relative to them. The plaintiffs excepted to a question asked of a police officer: “And did you talk with . . . Golden as to what he claimed as to how the accident happened? ” In answer to the question, which appears to us admissible, the police officer gave a lengthy answer read from a police report. To this answer the plaintiffs did not object or except and, in fact, continued the line of inquiry of the police officer. If they had deemed the answer properly objectionable they should have moved to have had it struck, which they failed to do. No merit appears in other arguments which the plaintiff has made to us. See Gaw v. Hew Constr. Co. 300 Mass. 250, 251-252. Holt v. County Bdcst. Corp. 343 Mass. 363, 366.

Exceptions overruled.